DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Election/Restrictions	3
III. Claim Rejections - 35 USC § 103	3
A. Claims 1-5, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0338295 (“Lee”) in view of US 2019/0237533 (“Kim”) and US 2009/0058280 (“Jo”).	3
IV. Allowable Subject Matter	10
1. Claim 6	10
2. Claim 8	11
VI. Pertinent Prior Art	11
Conclusion	12


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1-9 and new claim 21, in the reply filed on 08/03/2021 is acknowledged.  Cancellation of claims 10-20 is acknowledged.

III. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 1-5, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0338295 (“Lee”) in view of US 2019/0237533 (“Kim”) and US 2009/0058280 (“Jo”).
Claim 1 reads,
1. (Original) A display comprising: 
[1a] a substrate having an active area with an array of pixels, 

[2] thin-film transistor circuitry on the substrate; 
[3a] a pixel definition layer on the thin-film transistor circuitry, 
[3b] wherein the pixel definition layer has openings each of which contains an anode and an organic emissive layer for an organic light-emitting diode and each of which is associated with a respective one of the pixels; 
[4] a plurality of data lines coupled to pixel columns in the rounded corner portion; and 
[5a] a layer of metal having a portion that covers the plurality of data lines, 
[5b] wherein the layer of metal has a plurality of holes.  
With regard to claim 1, Lee discloses, generally in Figs. 12-17,
1. (Original) A display comprising: 
[1a] a substrate 101 having an active area AA with an array of pixels 102 [¶¶ 37-38; Figs. 2, 13], 
[1b] wherein the active area AA has a rounded corner portion [¶ 38; Fig. 13]; 
[2] thin-film transistor circuitry 110, 120, 130, P_TR, D-TR on the substrate 101 [¶¶ 37, 166, 169, 170; Figs. 13-14]; 
[3a] a pixel definition layer 102g [¶ 171] on the thin-film transistor circuitry 110, 120, 130, P_TR, D-TR, 
[3b] wherein the pixel definition layer 102g has openings each of which contains an anode 102d and an organic emissive layer 102e for an organic light-emitting diode OLED and each of which is associated with a respective one of the pixels 102 [¶ 171; Fig. 14]; 
[4] a plurality of data lines DR1-DRk, D coupled to pixel columns in the rounded corner portion [¶¶ 47, 50-57; Figs. 12-17]; and 
[5a] a layer of …[conductive material] 410 [¶¶ 173-177]… having a portion that covers the plurality of data lines DR1-DRk, D [Figs. 12-17],
[5b] … [not taught].  
This is all of the features of claim 1 disclosed in Lee.

[5a] of claim 1, Lee discloses that the power line 410 may include multiple layers of conductive material, e.g. 410a and 410b, a shown in Fig. 14 (Lee: ¶ 173) but does not specifically use the word “metal”, as required by feature [5a].  Lee teaches that the power line 410 can be either of ELVSS and ELVSS (Lee: ¶ 177)
Kim, like Lee, teaches an OLED display including an active area DA surrounded by a non-active area PA, the active area DA including a plurality of pixels P and the non-active area PA including multi-layered power line 170 (= 1170 and 1270) which may be the ELVSS (Kim: Figs. 4, 8, 13; ¶¶ 52, 67, 79).  Kim teaches that the second power line PL2 and the first of the layers of ELVSS 1170 are made of the same layer which can be a metal such as Al, Cu, Ti or a multilayered structure such as Ti/Al/Ti (Kim: ¶ 98, 111; Fig. 8).  In addition, Kim teaches that the upper layer of the ELVSS 170 can be made from the same material as the pixel electrode 221, i.e. anode of each OLED (Kim: ¶ 98, 111; Fig. 8).  Kim does not, however, give a material for the pixel electrode 221.
Jo, like each of Lee and Kim, teaches an OLED display including a multilayered power supply line 190/192 having the conductive layers, 190 and 192, formed on separate layers and connected through an opening in an insulating layer (Jo: Fig. 8; ¶¶ 62, 66).  Also like Kim, Jo teaches that each of the pixel electrode 210 and the upper metal layer 192 of the power supply line 190/192 are formed from the same layer (Jo: Fig. 8; ¶ 77).  Jo also teaches that the pixel electrode 210 is made of a metal, such as Ag, Mg, Al, Pt, Pd, Au, Ni, Nd, Ir, Cr (Jo: ¶ 66); therefore, the upper layer 192 is also metal. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make each of the lower 410a and upper 410b layers of the power supply line 410a/410b of Lee from metal because Kim and Jo teaches that it is known to 

With regard to feature [5b] of claim 1,
[5b] wherein the layer of metal has a plurality of holes.
Lee does not teach that the power line 410(=410a/410b) includes holes.  
Kim further teaches that each of the layers of, 1170 and 1270 (1170' and 1270'), that make up the power line 170 include holes 1170H, 1270H (1170H', 1270H') to allow for outgassing of gases from the insulating layers (Kim: Figs. 8, 9A, 9B, 13, 15; abstract; ¶¶ 113-114, 151).  Kim further teaches that the layers 1170 and 1270 are formed to extend over the wiring lines in the peripheral region as well as the circuits 110, 120, 130 (Figs. 8, 13) and function as “shielding layers” that prevent damage to the circuits 110, 120, 130 and prevent signal interference or noise in said circuits and wiring (Kim: Figs. 8, 13, 15; ¶¶ 116, 119-121, 146, 150).
Thus, in addition to making the each of the lower 410a and upper 410b layers of the power supply line 410a/410b of Lee from metal, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, in addition, to form at least the upper power supply line 410b above the planarization layer 107 of Lee and to extend over the entire driving circuits 110, 120, 130 of Lee (Lee: Fig. 13; ¶ 37), in order to provide the ESD shielding to prevent damage to the driving circuits and to prevent signal noise in the wiring lines thereunder, as taught in Kim (supra).  
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include holes in at least the upper power supply 410b of Lee, in order to allow outgassing from the planarization layer 107 of Lee, as taught in Kim (supra). 
As such, Kim may be seen as including several improvements to Lee in protecting the circuits and signal interference in the wiring lines as well as preventing damage from outgassing.  (See MPEP 2143.)
This is all of the features of claim 1.

With regard to claim 2, Lee modified according to Kim and Jo further teaches,
2. (Original) The display defined in claim 1, wherein the anodes [pixel electrode 221 of Lee made of metal according to Jo]  for the organic light-emitting diodes OLEDs [of Lee at Fig. 14]  are 2formed by an additional portion of the layer of metal [as taught in each of Kim and Jo (supra)].  

Claim 3 reads,
3. (Original) The display defined in claim 2, further comprising: a cathode layer that covers the array of pixels.  
Lee teaches a cathode layer 102f for each OLED (Lee: Fig. 14; ¶ 171), but does not make clear whether or not it covers the array or pixels 102. 
Kim further teaches that the cathode layer (“opposite electrode 223”) of the OLEDs is common to, and covers, the active area of “display area DA” (Kim: ¶¶ 67, 100, 104).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the cathode layer 102f of Lee be common to all pixels by covering the display area, as taught in Kim because Kim teaches that this configuration is suitable for the cathode of the plurality of OLEDs in an active matrix display. 



4. (Original) The display defined in claim 3, further comprising: a metal negative power supply path on the substrate.  
5. (Original) The display defined in claim 4, wherein the portion of the layer of metal electrically connects the cathode layer to the metal negative power supply path.
With regard to claims 4 and 5, Lee teaches that the power supply line 410a/410b may be either the positive power supply line ELVDD (and be connected to the pixel electrode 102d, i.e. anode of the OLEDs) or the negative power supply line ELVSS (and be connected to the cathode 102f of the OLEDs) (Lee: ¶ 177).  Thus the modification of Lee to make the power supply line 410a/410b layers from metal as taught by Kim and Jo (supra) further teaches the claimed “metal negative power supply path on the substrate”.
Lee does not teach how the power supply line is connected to the cathode 102f of the OLEDs and does not therefore teach the features of claim 5.
Each of Kim and Jo shows that the upper layer of the power supply line (1270 in Fig. 8 of Kim; 192 in Fig. 8 of Jo), is connected to the cathode (223 in Fig. 8 of Kim; 230 in Fig. 8 of Jo).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the upper layer 410b of the metal negative power supply line ELVSS of Lee to connect to the cathode layer 102f of Lee because each of Kim and Jo teaches that the upper layer of the metal negative power supply line ELVSS can be used for this purpose. 
This is all of the features of claim 4 and 5.


410(410b) made of metal, as taught in Kim and Jo (supra), further teaches,
9. (Original) The display defined in claim 1, 
[1] wherein active area AA [of Lee in Fig. 13] has a first edge [e.g. the bottom horizontal edge in Fig. 13] and a second edge [either of the vertical side edges in Fig. 13] that is orthogonal to the first edge, 
[2] wherein the rounded corner portion is interposed between the first and second edges [as shown in Fig. 13], and 
[3] wherein the portion of the layer of metal [410 of Lee made metal as taught in Kim and Jo (supra)] covers the plurality of data lines DR1-DRk, D in an inactive area NA of the display that is adjacent to the rounded corner portion [Figs. 13-17 of Lee].  
  
With regard to claim 21, Lee modified according to Kim and Jo, as explained above, teaches each of the features of claim 21, as follows:
21. (New) A display having an array of pixels 102 [Lee: ¶ 37], 4comprising: 
[1] a substrate 101 [Lee: ¶ 37-38]; 
[2] thin-film transistor circuitry 110, 120, 130, P_TR, D-TR on the substrate 101 [Lee: ¶¶ 37, 166, 169, 170; Figs. 13-14];
[3a] a pixel definition layer 102g [¶ 171] on the thin-film transistor circuitry 110, 120, 130, P_TR, D-TR, 
[3b] wherein the pixel definition layer 102g has openings each of which contains an anode 102d and an organic emissive layer 102e for an organic light-emitting diode OLED and each of which is associated with a respective one of the pixels 102 [¶ 171; Fig. 14]; 
[4] a cathode layer 102f [of Lee; ¶ 171] that covers the array of pixels 102 [of Lee, as taught in Kim; see claim 3 above]; 
[5] a plurality of data lines DR1-DRk, D [Lee: ¶¶ 47, 50-57; Figs. 12-17]; and 
[6] a metal negative power supply path [410(=410a/410b) of Lee] on the substrate 101 [410(=410a/410b) of Lee which can be ELVSS; Lee: ¶ 177 and is metal as taught by Kim and Jo; see claims 4-5, above], 
102d [of Lee] for the organic light-emitting diodes OLEDs [of Lee] are formed from a metal layer [i.e. conductive layers 410a/410b made of metal, as taught in Kim and Jo; see feature [5a] of claim 1, above], 
[8] wherein an additional portion of the metal layer 410b [of Lee] electrically connects the cathode layer 102f [of Lee] to the metal negative power supply path 410a [of Lee, as taught by Jo; see claims 4-5, above], 
[9] wherein the additional portion of the metal layer 410b [of Lee] covers the plurality of the data lines DR1-DRk [of Lee] [as taught by Kim; see feature [5b] of claim 1, above], and 
[10] wherein the additional portion of the metal layer 410b [of Lee] has a plurality of holes [as taught by Kim; see feature [5b] of claim 1, above].
This is all of the features of claim 21.

IV. Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
1. Claim 6
Claim 6 reads, 
6. (Original) The display defined in claim 1, further comprising: 
a metal positive power supply path on the substrate, 
wherein a portion of the metal positive power supply path is interposed between the portion of the layer of metal and the plurality of data lines.  
Lee teaches that the power supply line 410(=410a/410b) can be the “positive power supply path”, i.e. ELVDD or the “negative power supply path”, ELVSS; therefore, Lee does not disclose the claimed relative placement of ELVDD relative to “the layer of metal” 410b and “the DR1-DRk, which are those data lines “coupled to the pixel columns in the rounded corner portion” of the active area of the display. 
Claim 7 depends from claim 6 and would be allowable for including the same allowable feature.

2. Claim 8
8. (Original) The display defined in claim 1, further comprising: 
a metal positive power supply path on the substrate, 
wherein the metal positive power supply path has a cutout region that is interposed between the plurality of data lines and the portion of the layer of metal.  
As above, Lee does not teach that “the metal positive power supply path has a cutout region that is interposed between the plurality of data lines and the portion of the layer of metal”.

VI. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited for teaching displays having rounded corner regions with data lines coupled to the columns of pixels in the rounded corner region of the display, as well as a power supply line formed over the data lines, each of said power lines which could be modified according to Kim (supra) to (1) include holes in the power lines and (2) extend the coverage over the circuitry:
(1) US 2017/0288002 (Kim-002”):  power line 60 over data connection lines DCL connected to columns of pixels.  See Kim-002 Figs. 1, 5, 6, 7A, 7B.
147, 231a over data lines 106 connected to columns of pixels. See Nonaka Figs. 1A, 1B, 2A, 2B, 10A, and 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814